Citation Nr: 0414026	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  02-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1971 to April 
1975, and from April 1980 to March 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection for hypertension and assigned an initial 
evaluation of 10 percent disabling.  The veteran timely 
perfected an appeal of this determination to the Board.  In 
July 2003, the Board remanded the appeal for further 
evidentiary development.

In March 2003, the veteran stated that he is depressed 
because of his hypertension.  The Board views this statement 
as a claim for entitlement to service connection for 
depression secondary to his service-connected hypertension.  
The RO has not adjudicated this issue.  The issue is referred 
to the RO for appropriate action.

It appears that in the same March 2003 statement the veteran 
raised a claim for a total disability rating based on 
individual unemployability (TDIU).  The RO has not 
adjudicated this issue.  The issue is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's hypertension has been manifested by a history 
of diastolic pressure predominantly 100 or more and 
continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Pub. L. No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held 
that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claim.  The veteran 
was provided with a copy of the appealed February 2001 rating 
decision, the June 2002 statement of the case, July 2003 
Board remand, and February 2004 supplemental statement of the 
case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  Specifically, the 
documents contained the pertinent provisions of the VA's 
Schedule for Rating Disabilities, including the diagnostic 
code and associated rating criteria.  See 38 C.F.R. Part 4 
(2003).  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in a March 2003 
letter, VA asked the veteran to identify the name and address 
of any health care provider that has treated him for 
hypertension since February 1998, so that VA could obtain 
those records.  For non-VA medical records, the letter asked 
the veteran to complete an authorization and consent form so 
that VA could request those records.  Additionally, the 
letter provided the veteran with an opportunity to supplement 
the record with any relevant information.  Furthermore, the 
letter informed the veteran that it is his responsibility to 
ensure that VA receives all the evidence necessary to support 
his claim.  Additionally, in a February 2004 letter, VA 
provided the veteran with another opportunity to submit 
additional information and evidence concerning his appeal.  
Thus, the Board finds that the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the Board finds that VA has 
made reasonable efforts to inform the veteran that he could 
submit any information or evidence in support of his claim.  
See Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and assertions made 
by the veteran and other laypersons in support of his claim.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to hypertension poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Factual Background

Private medical records from July 1996 to July 2000 show 
systolic pressure ranging from 112 to 154, and diastolic 
pressure ranging from 70 to 96.  A history of hypertension 
and medication therefor are noted.

VA outpatient treatment reports from January 1998 to December 
2004 show systolic pressure ranging from 123 to 178, 
predominantly less than 160; and diastolic pressure ranging 
from 66 to 110, predominantly less than 110.  Reports also 
indicate a history of hypertension and medication.

A January 2004 VA examination report shows blood pressure of 
140/90, normal cardiac size and function, and no current 
symptoms.  The report also notes ongoing medication for 
hypertension.  The examiner reported VA outpatient blood 
pressure readings from the previous year and a half: 128/66, 
133/80, 147/96, and 152/100.  The examiner also indicated the 
absence of any arteriosclerotic complications of 
hypertension.  The examiner then diagnosed the veteran with 
essential hypertension, well controlled with medication.

In a June 2000 statement, the veteran stated that since 
discharge his blood pressure has been as high as 187/110.  In 
a subsequent May 2002 statement, the veteran indicated that 
his diastolic pressure has been predominantly 120 or more.


III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The veteran's hypertension has been assigned an evaluation of 
10 percent disabling, effective February 12, 1998, under 
Diagnostic Code 7101, 38 C.F.R. § 4.104 (2003).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Pursuant to Diagnostic Code 7101, a 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or 
more or when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more; 20 percent is warranted when 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more; 40 percent when 
diastolic pressure is predominantly 120 or more; and 60 
percent when diastolic pressure is predominantly 130 or more.  

The Board observes that the veteran has hypertension with a 
history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.  The Board also 
observes that post-service VA and non-VA treatment reports 
show systolic pressure ranging from 112 to 178, predominantly 
less than 160; and diastolic pressure ranging from 66 to 110, 
predominantly less than 100.  Additionally, the Board 
observes that the recent January 2004 VA examination report 
shows blood pressure of 140/90 and normal cardiac size and 
function.  

In addition, the Board acknowledges the veteran's contentions 
that he has had systolic pressure as high as 187 and 
diastolic pressure predominantly 120 or more; however, the 
Board observes that the objective medical evidence of record 
does not support his contentions.

Given the above, and resolving any reasonable doubt in the 
veteran's favor, the Board finds that the evidence of record 
is against an initial disability rating in excess of 10 
percent for the veteran's service-connected hypertension.  In 
this regard, the Board observes that the veteran's disability 
does not warrant a higher evaluation as it is not reflective 
of diastolic pressure predominantly 110 or more, or of 
systolic pressure predominantly 200 or more.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of a higher 
evaluation; however, because the evidence shows that the 
veteran does not have dyspnea, fatigue, angina, dizziness, or 
syncope; or cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray, a rating greater 
than 10 percent is not warranted under Diagnostic Code 7007 
(2003).  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
hypertension reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than those indicated above on an extra-
schedular basis.  See 38 C.F.R. § 3.321 (2003).  The Board 
acknowledges the veteran's contention that he has not been 
able to work because of his service-connected hypertension; 
however, the Board observes that the veteran's disability has 
not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  The Board also observes that the veteran has other 
nonservice-connected conditions, including depression and 
alcohol abuse, that may be interfering with his ability to 
work.  Moreover, his hypertension is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  Given the circumstances in this case, the Board 
is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Accordingly, 38 C.F.R. § 3.321(b)(1) 
does not provide an additional basis for an evaluation in 
excess of 10 percent for the veteran's hypertension.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against an initial 
disability rating in excess of 10 percent for the veteran's 
hypertension.  The benefit-of-the-doubt doctrine is 
inapplicable, and the appeal is denied.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's hypertension was more than 10 
percent disabling.  Thus "staged ratings" are inapplicable 
to this case.


ORDER

An initial disability rating in excess of 10 percent for 
hypertension is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



